         Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


VARSITY WIRELESS INVESTORS,
LLC,
     Plaintiff,
                                            C.A.   No.   17-11826-MLW
              V.



     TOWN OF HAMILTON,    ET AL.,
         Defendants.




                             MEMORANDUM AND ORDER


WOLF, D.J.                                                     March 31, 2019
I.      INTRODUCTION

        In 2017, plaintiff Varsity Wireless Investors LLC {"Varsity")
applied for a special permit for the installation of a wireless
telecommunications        facility   (the    "Facility")      in   the   Town   of

Hamilton (the "Town"). The special permit was denied by the Town

of Hamilton Planning Board (the "Planning Board"). Varsity filed
this suit, against the Town, the Planning Board, and its members
in their official capacities. Varsity alleges two claims under the
Telecommunications Act of 1996 (the "TCA"), based on the Planning

Board's denial of the special permit. Varsity and the Town have

negotiated an Agreement for Judgment (the "Agreement"), settling
Varsity's claims and requiring the issuance of the special permit
with certain conditions. Varsity and the Town have asked the court

to approve the Agreement and enter the Judgment.
      Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 2 of 20



      Two additional motions now before the court arise out of a

feature of the special permit granting process under the laws of

the Commonwealth of Massachusetts. The Massachusetts state zoning

law requires that a permit be approved by two-thirds of the members

of the special permit granting authority when that board has more

than five members. Although four members of the seven-person Town

of Hamilton Planning Board voted to give Varsity the requested

permit, the permit was denied because three Planning Board members
— Peter Clark,     Edwin Howard,      and Claudia Woods (the "Planning

Board Defendants") — voted against the request. When Varsity sued

the Town, the Planning Board, and the members of the Planning Board

in   their   official   capacities,    the   Town filed    an   answer.   The

Planning Board did not. However, the Planning Board Defendants, by
privately retained counsel, filed an answer separate from the
Town's   answer.


      The    Planning   Board   Defendants     oppose     approval   of   the
Agreement for Judgment. The Town and Varsity contend that the
Planning Board Defendants lack standing to participate in this
litigation separately from the Town and to challenge the Agreement.
Therefore, they have moved to strike the Planning Board Defendants
answer to the complaint.

      The Planning Board Defendants have moved, pursuant to Federal
Rule of Civil Procedure 21, to dismiss the Town as a party. This

motion was     filed after a hearing on the motion to strike,              in
      Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 3 of 20



another effort by the Planning Board Defendants to prevent entry

of judgment pursuant to the Agreement.

      For the reasons explained in this Memorandum and Order, the

court is; (1) denying the Planning Board Defendants' Rule 21 Motion

to Dismiss the Town for Misjoinder        (the "Rule 21 Motion");      (2)

allowing the Town's Motion to Strike the Planning Board Defendants'

Answer;   and after nevertheless      considering the    Planning Board

Defendants' objections,     (3) entering judgment in accordance with

the Agreement for Judgment.

II.   PROCEDURAL HISTORY

      In its Complaint, Varsity named as defendants, the Town, the
Planning Board, and the seven members of the Planning Board in
their official capacities. Varsity alleges that the defendants

violated Section 704 of the Telecommunications Act of 1996 because

the denial of the requested special permit "effectively prohibits
provision of personal wireless services" in a particular area and
was not based on "substantial evidence in a written record.            See

47 U.S.C. §332(c) (7) (B) (iii); id. (B) (i) (II) . In addition. Varsity

sought review of the Planning Board decision under M.G.L Chapter
40A, asserting that the Board exceeded its authority in denying
Varsity's request for a special permit.            Accordingly,    Varsity
sought an order directing the Board to grant Varsity all necessary
permits for the construction and operations of the Facility. See
Complaint (Docket No. 1) at 1.
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 4 of 20



     Defendant Town of Hamilton filed an answer to the Complaint.

See Docket No. 19. The Planning Board did not file an answer. See

Joint Statement   (Docket No.    34)   at 2,   3.   However,   the Planning

Board Defendants filed a separate answer, containing both denials

and affirmative defenses. See Docket No. 17. After this answer was

filed. Woods moved out of Hamilton and resigned from the Planning

Board. See Joint Statement      (Docket No. 34) at 2-3.

     The Town subsequently filed a Motion to Strike the Answer of

the Planning Board Defendants. See Docket No. 21. Varsity joined
that motion, see Docket No. 24, which the Planning Board Defendants

opposed, see Docket No. 26.

     Varsity and the Town later filed the Agreement for Judgment.

See Docket No. 28. The Agreement provides for judgment for Varsity

on all counts of the Complaint and directs the issuance of the

special permit, subject to certain conditions. Id. at 2. The
conditions consist largely of those that the Board indicated in

its August, 2017 decision would have been necessary if the special
permit had been granted. Compare Planning Board Findings and
Decision (Docket No. 2) at 5-5 and Agreement for Judgment at 2-3.
The Planning Board Defendants responded to the Agreement for
Judgment, contending that the Motion to Strike, and a determination
of the proper parties to the dispute, would have to be decided
before   the   court   decided    whether      to   approve    the   proposed
       Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 5 of 20



settlement. See Docket No. 29. Varsity filed a reply. See Docket

Nos.   30-1.


       The court ordered the parties to be prepared to discuss, at

an October 17, 2018 hearing, the implications of Indus. Commc'ns

& Elecs.,      Inc. v. Town of Alton, N.H.,    646 F. 3d 76,   78-81    (1st

Cir. 2011), concerning whether the Planning Board Defendants had

standing to submit an answer to the Complaint separate from that

of the Town and/or to challenge the Agreement for Judgment. The

court also directed the parties' attention to a pertinent section

of the Town of Hamilton By-laws        (the "By-laws"). See Docket No.

35.


       At the October 17, 2018 hearing, the court ordered additional

briefing concerning three issues: (1) whether the Planning Board
Defendants have a protectable interest and, therefore, standing to
participate in this case; (2) the applicable standards for court
approval of a consent judgment; and (3)             whether or not the
Agreement for Judgment satisfies those requirements. See Docket
No. 38. Varsity and the Town submitted memoranda on these issues.
See Docket Nos.     40,   44.

       In addition to addressing the foregoing three issues,             the

Planning Board Defendants filed a motion to dismiss the Town as a
party under Federal Rule of Civil Procedure 21. See Docket Nos.
42, 43. The Planning Board Defendants argue that the Town is not
a necessary party in this case and, therefore, is dispensable. The
       Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 6 of 20



Planning Board Defendants also assert              that   the Town has been

"fraudulently joined" as a defendant to help Varsity obtain a

consent decree,     and that    there   is    no   relief Varsity can seek

against the Town.           Docket No. 43 at 4-9. The court ordered

Varsity and the Town to respond to the Rule 21 Motion. See Docket

No. 46. They have done so jointly. See Docket No. 47.

III.   FACTUAL BACKGROUND


       The Planning Board is authorized by the Hamilton By-Laws to

approve applications for special permits for the construction of
communications towers and telecommunication antenna facilities.

See Complaint     (Docket No. 1) at S15. On May 19, 2017, Varsity
applied to the Planning Board for a special permit to construct a
109 foot monopole tower at 557 Bay Road, in Hamilton. See id. at
^26.


       Varsity    builds,      owns,    and        operates   communications
infrastructure, and leases its infrastructure to personal wireless

services providers, including Verizon Wireless ("Verizon ). Id. at
SI12. By mid-2017, Verizon had determined that there was a gap in
its services in the area surrounding Bay Road in Hamilton.                  In

collaboration with Varsity, it investigated potential sites for

the installation of a personal wireless facility.                at SISI20-23.
Determining that no existing structures were sufficient. Varsity
identified the Bay Road site as the "sole appropriate and available
location for the installation of a wireless telecommunications
       Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 7 of 20



facility to fill the substantial and significant gap in Verizon

Wireless'     wireless service." ^d.         at SI23. The Bay Road site is

property owned by the Town. Id.

       The authority to issue a special permit in the Town is vested

in the       Planning   Board.     See Town of        Hamilton   Zoning By-Laws,

§§3.1.3, 10.5, 7.2.2. Under Massachusetts law, M.G.L. Ch. 40A,

§9a,     a     two-thirds         majority    vote,      sometimes     called     a
"supermajority,"         of   a    special   permit     granting     authority   is
required to issue a special permit when the board is comprised of
more   than     five    members.    See M.G.L.    C.4 0A,    §9a.    The   Hamilton

Planning Board has seven members. See By-Laws (Docket No. 21-2) at
15. Therefore, five votes are required to grant a special permit.
       The Planning Board voted on Varsity's application on August

1, 2017. See Planning Board Findings and Decision (Docket No. 2)
at 5. The vote was four to three in favor of issuing the special
permit with certain conditions. See Complaint (Docket No. 1) at
S[23. However, because it did not command a supermajority. Varsity's
request for a special permit was denied. See id. In its decision,
the Planning Board considered, among other things concerning the
proposed Facility: the minimization of adverse visual impacts; the
aesthetic effect on the neighborhood; whether the height was the
minimum necessary to provide adequate service; and whether the
Facility would "close a significant gap in wireless coverage for
multiple providers . . . including Verizon." See id. at SISI34 42.
      Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 8 of 20



      As a result of the denial of its request for a special permit,

Varsity filed this case. On June 5, 2018, Varsity and the Town

entered into the Agreement for Judgment.

IV.   THE PROPER PARTIES TO THIS CASE

      A. Legal Standards

      1. Protectable Interest in the TCA Context

      The First Circuit considered standing requirements in the TCA

context in Indus. Commc'ns & Elecs., Inc. v. Town of Alton, N.H..

See 646 F.3d 76 {1st Cir. 2011) ("Alton"). In Alton, the owners of

private property near a proposed cell tower construction site
David and Marilyn Slade — intervened in a TCA case between the
telecommunications company and the Town of Alton, on the side of

the Town, after the company's request for a zoning variance was
denied. See 646 F.3d 76. When the company and Town subsequently

entered into an agreement that would have resulted in the allowance

of the variance and construction of a one-hundred foot tower, the
Slades objected. The First Circuit held that the Slades had Article
III standing to defend the denial because they could show "injury
in fact" related to the substance of the complaint. See id. at 79-
80 (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
 (1992)). More specifically, the First Circuit held that the Slades
had standing because they possessed a "legal interest under state
law" in the zoning protections because they could, under a New
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 9 of 20



Hampshire statute, sue to overturn the zoning board's variance
decision. Id. at 80 {citing N.H. Rev. Stat. Ann. §677:4).

     2. Necessary and Proper Parties

     The standing issues underlying the Motion to Strike the

Planning Board Defendant's Answer and the Motion for Dismissal of
the Town implicate the requirements        for necessary and proper

parties under the Federal Rules of Civil Procedure.            The most
direct use of standing concepts to identify proper defendants

involves the question whether the injury complained of by the
plaintiff was caused by the defendant sued." See Charles A. Wright,
Arthur R. Miller, Mary K. Kane, ISA Fed. Prac. & Proc. Juris. §3902
(2d ed.). In their submissions to the court, the parties have
framed some of their arguments as issues of misjoinder and improper

parties.

     Federal Rule of Civil Procedure 19(a) states that a party is

necessary if "in that person's absence, the court cannot accord
complete relief among existing parties."         Fed. R. Civ. P. 19(a).
In Shields v. Barrow, the Supreme Court described necessary parties

as those "persons having an interest in the controversy, and who
ought to be made parties, in order that the court may act on that
rule which requires it to decide on, and finally determine the
entire controversy, and do complete justice, by adjusting all the
rights involved in it." 58 U.S. 130, 139 (1855); s^ also 1 Fed.
Prac. & Proc. Civ. §1604    (3d ed.).
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 10 of 20



     Rule 20(a) provides that persons may be joined in one action

as defendants if "any right to relief is asserted against them

jointly,   severally,   or in the alternative with respect to or

arising out of the same transaction,        occurrence, or series of
transactions   or occurrences"    and "any question of law or fact

common to all defendants will arise in the action." Fed. R. Civ.

P. 20(a)(2). Rule 21 states that "[m]isjoinder of parties is not

a ground for dismissing an action. On motion or on its own, the
court may at any time, on just terms, add or drop a party. The
court may also sever any claim against a party." In addition,             [a]
court may declare a misjoinder of parties because no relief is
demanded from one or more of the parties joined as defendants."

See 7 Fed. Prac.     & Proc. Civ. §1683.

     B. Analysis

     The TCA permits suits against a municipality alleging that
wireless   service    has   been effectively prohibited,      or   that     a

decision to deny a request to construct a wireless communications
facility was not based on substantial evidence. See 47 U.S.C.
§332 (c) (7) (B). Varsity has sued the Town.^




1 In the District of Massachusetts, towns are regularly named as
defendants in TCA cases. See e.g. Am. Towers LLC v^ Town—of
Shrewsbury, No. 17—10642—FDS, 2018 WL 3104105 (D. Mass. June 22,
2018); Cellco P^ship v. Town of Leicester, Mass., No. 16-10693-
MGM, 2017 WL 4381673 (D. Mass. Sept. 29, 2017); Varsity Wireless,
                                    10
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 11 of 20



     At the October 17, 2019 hearing, Varsity stated that it also

sued the members of the Planning Board in their official capacities

because it understood that doing so is required by M.G.L. C.40A,

§17. See Oct. 17, 2018 Tr.      (Docket No. 48)    at 7:17-20. This is

incorrect. Section 17 only requires that board members be sued in

their official capacities if the "complaint is filed by someone

other than the original applicant, appellant or petitioner

such as an abutter. M.G.L. C.40A, §17 (emphasis added). Therefore,

it appears that Massachusetts law does not require that the
Planning Board Defendants be made parties to this case.
     Nevertheless, the Planning Board may be a proper party and

Varsity may have correctly sued all seven of its members in their
official capacities. In denying the request for a special permit,
the Planning Board caused the injury to Varsity that is the basis
of this suit.        15A Fed. Prac. & Proc. Juris. §3902 (2d ed.).
Also, it may be the Planning Board that must issue the special
permit if judgment enters in this case for Varsity. However, the
Planning Board has evidently decided to rely on the Board of
Selectman to litigate or resolve this case as the Planning Board




LLC V. Town of Boxford, No. 15-11833-MLW, 2016 WL 11004357 (D.
Mass. Sept. 9, 2016); New Cinqular Wireless PCS, LLC v. City of
Cambridge, 834 F. Supp. 2d 46 (D. Mass. 2011).

                                    11
       Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 12 of 20



has    not    filed   an   answer      or    otherwise   participated     in     this

litigation.

       In any event, the Planning Board is required to allow the

Board of Selectman and Town Counsel to act for the defendants in

this case. Consistent with Massachusetts law, M.G.L. c.40, §§1&2,2

the Hamilton By-laws provide that "the Board of Selectman shall

have    the   authority    to     prosecute,      defend,   and    compromise     all

litigation to which the Town is a Party." See By-laws, Chapter

VII, Section 1 (Docket No. 21-2) at 21. This is such a case.

       The Hamilton By-laws also provide that "Town Counsel . . . .

shall appear at any court in the Commonwealth in defense of all
actions or suits brought against the Town or its officers in their

official      capacity."    Id.     (emphasis     added).   In    this   case,    the

Planning Board Defendants are                 named only in their official
capacities.      Therefore,       it    is    Town   Counsel      that   should    be
representing the Planning Board Defendants in this case, rather




2 M.G.L. C.40, §1 states that "[c]ities and towns shall be bodies
corporate." M.G.L. c.40, §1. Section 2 states that "[a] town may
in its corporate capacity sue and be sued by its name, and may
appoint necessary agents therefor." M.G.L. c.40, §§1-2; see also
Twomey v. Town of Middleborough, 468 Mass. 260, 263 (2014) ("The
town is a municipal corporation and a political subdivision of the
Commonwealth . . . [and a] board of selectmen acts as . . . the
chief executive officer of the town." (citing D.A. Randall & D.E.
Franklin, Municipal Law and Practice §6.13 (5th ed. 2006)).
                                             12
      Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 13 of 20



than their privately retained counsel.^ Requiring that Town Counsel

represent the Planning Board, as well as the Board of Selectman,

will assure that the Town and its instrumentalities speak in court

with one voice.


      As   indicated    earlier,    the   Planning    Board    implicitly

recognized that the Board of Selectman controls all litigation
concerning the Town, and that Town Counsel alone may represent the

Town's interests, by not retaining counsel or filing an answer to

the complaint of its own. In these circumstances, the Planning
Board Defendants lack standing.

      This case is materially different than Alton, in which state

law gave the intervenors a protectable interest independent of the
Town's. More specifically, as explained earlier, in Alton, the
First Circuit held that the intervenors could establish "injury in




^ The Supreme Judicial Court has held that "[i]n the absence of
legislative authority, it is settled that a department of a city
or town has no authority to employ counsel." O'Reilly v. Town of
Scituate, 328 Mass. 154 (1951). There are examples of the
Massachusetts legislature conferring the authority to retain
counsel on a municipal entity. See e.g. M.G.L. c.71, §37E; d^.
§16(j). However, the Planning Board Defendants do not point to,
and this court does not find,        any provision within the
Massachusetts General Laws conferring such authority on municipal
planning boards, or their members in their official capacities.
See Board of Public Works of Wellesley v. Board of Selectman of
Willesley, 377 Mass. 621, 629, n.8 (1979) ("[W]hen the Legislature
has   intended to authorize municipal boards and departments to
retain separate counsel it has known how to do so. )

                                     13
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 14 of 20



fact" because they had a "legal interest under state law," in

particular under a New Hampshire statute allowing challenges to a

zoning board's variance decision. 646 F.3d at 80 (citing N.H. Rev.

Stat. Ann. §677:4). However,      the Planning Board Defendants have

not identified any state statute that would provide them with a

comparable protectable     interest       in this    case.    Moreover,     the
intervenors   in   Alton   only   had     standing     to    object    to   the

municipality's decision to grant a variance                 rather than the
authority to veto any such decision that the Planning Board
Defendants assert here.


     The   conclusion   that   the    Planning      Board    Defendants     lack

standing is not altered by the Supreme Court's decisions in Bender
V. Williamsport Area School District, 475 U.S. 534, 544 (1986),
and Coleman v. Miller, 307 U.S. 433, 438 (1939), which are relied

upon by the Planning Board Defendants. In Bender, the Supreme Court
held that one member of a nine-member school board,                   Youngman,

lacked standing to appeal a lower court decision against the school
board, when the other eight members of the board had chosen not to
appeal. Bender, 475 U.S. at 536. In dicta on which the Planning
Board Defendants rely, the Supreme Court wrote that               it might be
an entirely different case if, for example, state law authorized
School Board action solely by unanimous consent, in which event

Mr. Youngman [the dissenter] might claim that he was legally
entitled to protect 'the effectiveness of [his] vot[e].'" Id. at
                                     14
       Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 15 of 20



544, n.7. However, the Court immediately qualified its reasoning

by indicating that that even if Youngman were able to allege that
his vote had been rendered ineffective, he "would have to allege

that his vote was diluted or rendered nugatory under state law and

even then he would have a mandamus or like remedy against the

SGcretary of the School Board; he would not be entitled to take
legal action in the Board's authority in his own name."
(emphasis added). In contrast, in the instant case, the Planning
Board Defendants are, in effect, seeking to represent the Planning

Board i t s e l f .


       In Coleman,    after the Lieutenant Governor of Kansas,           the
presiding officer of the State Senate, cast a vote in favor of a
legislative amendment to break a tie, state senators who had voted
against the resolution filed a mandamus action contending that the
Lieutenant Governor lacked the authority to cast the deciding vote

and that as a result of his vote, their votes had been "virtually
held for naught."           at 438. The Supreme Court held that the
dissenting senators had standing to bring the action because they
possessed a "plain, direct and adequate interest in maintaining
the effectiveness of their votes." Id. at 446-47. In Raines—yj_
Byrd, 521 U.S. 811, 824 (1997), the Supreme Court explained that
it had emphasized in Coleman that if "these legislators (who were
suing as a bloc) were correct on the merits, then their votes not
to ratify the amendment were deprived of all validity."
                                      15
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 16 of 20



     In    contrast,     in   the    instant    case,   the   Planning   Board

Defendants' votes to deny the requested special permit were given

full effect and the permit was not issued. The filing of suit by

Varsity, however, implicates the Board of Selectman's right to
control and compromise litigation. Therefore, the Planning Board
Defendants are not similarly situated to the legislators who were

found to have standing in Coleman.

     Accordingly,      the court concludes that the Planning Board
Defendants lack standing to challenge the Agreement for Judgment

and the Town is properly-named as a defendant. Therefore, the
Planning Board Defendants' answer is being struck.

V.   THE AGREEMENT FOR JUDGMENT

     Although the Planning Board Defendants lack standing, the
court has nevertheless considered their objections to the request

for approval and entry of the Agreement for Judgment. The court
finds that their objections are not persuasive.

          A. Legal Standards

     "Approval of a proposed consent decree is committed to the
discretion    of   the    district    court."    United States v^ Cannons

Engineering Corp., 720 F. Supp. 1027, 1035 {D. Mass. 1989), aff d
899 F.2d 79 (1st Cir. 1990). In assessing a proposed consent decree,
the district court "must review [it] to ensure that it is fair,
adequate and reasonable; that the proposed decree will not violate
the Constitution, a statute or other authority; and that it is

                                        16
        Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 17 of 20



consistent with the objectives of Congress." See Conservation Law

Found, of New England. Inc. v. Franklin, 989 F.2d 54, 58 (1st Cir.

1993)    (internal quotations and citations omitted). In addition,

in evaluating the fairness of a proposed consent decree, "a

court should examine both the procedural and substantive aspects

of   the    decree,"    and   "fairness      should   be   examined    from   the

standpoint of signatories and non-parties to the decree." Cannons

720 F. Supp. at 1040. The court's "discretion should be exercised
in light of the strong policy in favor of voluntary settlement of
litigation."           at 1035.

        B. Analysis

        The Agreement for Judgment between Varsity and the Town
constitutes a fair, adequate and reasonable compromise concerning

the costs and benefits to the Town, its citizens, and Varsity.

Varsity and the Town have submitted an Affidavit of Shawn Farrell,
the Chairman of the Town's Board of Selectman, in which he explains

the reasons the Town has chosen to enter into the Agreement. See

Farrell Affidavit       (Docket No.   40-1) .

        More specifically, the issuance of the permit will address a
current wireless communications coverage gap in Hamilton and,
therefore,      lead to improved wireless             service for     the Town's
citizens. The Town will also receive financial benefits — lease
payments, co-location fees, and utility payments                as a result of
issuance of the permit. In addition, the Agreement saves the Town

                                        17
     Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 18 of 20



future costs of litigation.     Id. at 116,       9.    The citizens of the

Town will benefit from the Town's ability to use those funds for

other public purposes. JA. Moreover, the Agreement for Judgment

includes multiple concessions by Varsity that will benefit the

Town, including restrictions on site clearing, generator testing,

and lighting and signage associated with the Facility. Id. at SIS.
According to Farrell, if the Town were to lose this case, the Town
might lose the opportunity to impose these conditions on the permit
it would be required to issue. Id. at SI7. The Agreement benefits
Varsity by allowing it to construct the Facility.

     •phe Agreement is also consistent with the intent of Congress,

and the public interest weighs in favor of entering a judgment
incorporating the terms set forth in the Agreement. As the Supreme
Court has written, the "primary purpose" of the TCA is to "reduce
regulation    and   encourage       the   rapid        deployment   of   new
telecommunications technologies." Reno v. ACLU, 521 U.S. 844, 857

(1997). Courts in this district have repeatedly emphasized that
court approval of settlement agreements                 in TCA disputes is
consistent   with   this   public    purpose.     See    e.g.   Patterson—

Omnipoint Commc'ns. Inc., 122 F. Supp. 2d 222, 228 (D. Mass. 2000)
 ("If a zoning board recognizes that a reviewing court will likely
find its actions violative of the TCA, it behooves that board to
settle with the plaintiff company on the most favorable terms
possible; rather than spend more on litigation, with the potential
                                     18
        Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 19 of 20



to receive less        favorable       terms     from a      judgment.");    Brehmer v.

Planning Ed. of Town of Wellfleet, 238 F. 3d 117, 121 (1st Cir.

2001)    ("As we have previously noted, such settlements are fully

consistent with the TCA's aims . . . . Requiring further hearings

for the sole purpose of revisiting the underlying validity of the

permit application would complicate the settlement process and
delay the ultimate resolution of the zoning dispute."); Town of
Amherst, N.H. v. Omnipoint Commc'ns Enterprises, Inc., 173 F.3d 9,
17   (1st Cir.      1999) .     In this case,          the Agreement for Judgment

between     Varsity       and   the    Town      fully    resolves    protracted and
expensive litigation.^ Accordingly, the consent judgment furthers
the objectives of Congress and protects the public interest.
        The court recognizes that entry of the agreed-upon judgment

will    result      in the issuance of a special permit without the

supermajority        of     the       Planning       Board     usually      required   by
Massachusetts law. However, as indicated earlier, Massachusetts

law also authorizes a town to give its Board of Selectman the

authority      to    compromise         litigation.       The     Hamilton     Board of
Selectman have in this case reasonably concluded that settlement

is in the Town's best interest,                     taking into account the Town s




5 A judgment incorporating the terms of the Agreement will be a
"final judgment" because all counts in the Complaint are resolved
by the Agreement for Judgment. See Cannons, 720 F. Supp. at 1040,
Agreement for Judgment (Docket No. 28) at 3.
                                               19
      Case 1:17-cv-11826-MLW Document 52 Filed 03/31/19 Page 20 of 20



chances of success on the TCA claims, associated litigation costs,

and the desirability of certain conditions on the permit to which

Varsity has agreed, as well as other legitimate considerations,
including improved wireless service in Hamilton. Therefore, it is

not appropriate to permit a minority of the Planning Board to
compel the continuation of expensive and potentially unmeritorious
litigation by the Town."^

VI.   ORDER


      In view of the foregoing, it is hereby ORDERED that:

      1.      The Planning Board Members' Rule 21 Motion to Dismiss

for Misjoinder {Docket No. 42) is DENIED;

      2.      The Town's Motion to Strike (Docket No. 21) is ALLOWED;

and


      3.      Judgment incorporating the terms        set forth    in the
Agreement for Judgment (Docket No. 28) shall be ENTERED.




                                          UNITED STATES DISTRICT JUD"




1 There are only two members of the present Planning Board who
object to the Agreement for Judgment. As explained earlier. Woods
resigned from the Planning Board and no longer lives in Hamilton.
Even if Clark and Howard were found to have standing. Woods would
not. See Karcher v. May, 484 U.S. 72, 74 (1987) (holding that
public officials sued only in their official capacities may not
appeal an adverse judicial decision after they office).
                                     20
